 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   SCOTT K. RICKS,                                    Case No. 1:15-cv-00715-DAD-BAM (PC)
12                      Plaintiff,                      ORDER TO SHOW CAUSE REGARDING
                                                        DEFENDANT’S FAILURE TO FILE A
13          v.                                          PRETRIAL STATEMENT
14   KAMENA,                                            (ECF No. 55)
15                      Defendant.                      SEVEN (7) DAY DEADLINE
16

17          Plaintiff Scott K. Ricks (“Plaintiff”) is a former state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds

19   against Defendant Kamena for failure to protect and deliberate indifference. This matter is set for

20   a telephonic trial confirmation hearing on May 6, 2019, and a jury trial on July 9, 2019.

21          On September 26, 2018, the Court issued a second scheduling order directing Plaintiff to

22   file his pretrial statement on or before April 8, 2019, and directing Defendant to file his pretrial

23   statement on or before April 22, 2019. (ECF No. 55.) This matter was then set for a settlement

24   conference before Magistrate Judge Jennifer L. Thurston on March 4, 2019. (ECF No. 57.) The

25   case did not settle, and therefore the deadlines set in the Court’s second scheduling order

26   remained in effect. (ECF No. 61.)

27          The deadline for Plaintiff’s pretrial statement and motion for attendance of incarcerated

28   witnesses expired, and Plaintiff failed to comply with the Court’s scheduling order or to otherwise
                                                       1
 1   communicate with the Court. Accordingly, on April 18, 2019, the Court issued an order for

 2   Plaintiff to show cause why this action should not be dismissed for failure to comply with a court

 3   order and for failure to prosecute. (ECF No. 62.) Plaintiff’s response is due on or before May 6,

 4   2019. (Id.)

 5           On April 22, 2019, in lieu of filing a pretrial statement, Defendant filed a motion to

 6   dismiss due to Plaintiff’s failure to prosecute. (ECF No. 63.) As Defendant acknowledges, the

 7   Court’s April 18, 2019 order to show cause did not expressly discharge Defendant’s obligation to

 8   file a pretrial statement by April 22, 2019. (Id. at 2, n.1.) Defendant argues that he will be

 9   “extraordinarily prejudiced” if he is required to file a pretrial statement, given Plaintiff’s failure to

10   do so. (Id. at 1.)

11           The Court disagrees. While Defendant may be prejudiced to some degree in his trial

12   preparation, Plaintiff’s failure to file a pretrial statement does not completely preclude him from

13   preparing and filing his own pretrial statement, to the best of his abilities. As Defendant has not

14   requested an extension of time to file his pretrial statement, and the May 6, 2019 telephonic trial

15   confirmation hearing remains on calendar, the Court finds it would be beneficial for Defendant to

16   submit the required pretrial statement.

17           Accordingly, Defendant is HEREBY ORDERED to show cause by written response

18   regarding Defendant’s failure to obey the Court’s scheduling order, or to submit his pretrial

19   statement. Defendant’s response or pretrial statement is due within seven (7) days from the date

20   of service of this order.
21
     IT IS SO ORDERED.
22

23       Dated:     April 23, 2019                               /s/ Barbara    A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        2
